In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00309-CV
     ___________________________

        IN THE MATTER OF S.B.


  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-109356-18


    Before Kerr, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Amended Motion to Withdraw Appeal.”1 We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      Per Curiam

Delivered: February 17, 2021




      1
       Appellant is a juvenile. Because she had not signed the motion and because we
had not received any documents showing that she had waived her right to appeal in
writing or on the record in the trial court, we abated the appeal for the trial court to
determine whether she had voluntarily waived her right to appeal. At a hearing on the
record, the juvenile stated that she did not want to pursue her appeal. This dismissal is
thus in accord with Texas Family Code Section 51.09’s requirements. See Tex. Fam.
Code Ann. § 51.09; In re C.A., Nos. 02-19-00060-CV, 02-19-00061-CV, 2019 WL
1716337, at *1 n.1 (Tex. App.—Fort Worth Apr. 18, 2019, no pet.) (per curiam)
(mem. op.).
                                            2